Title: From Thomas Jefferson to Samuel Parr, 26 April 1824
From: Jefferson, Thomas
To: Parr, Samuel


Much respected Sir
Monticello in Virginia
Apr. 26. 24.
A letter addressed to you from a perfect stranger, undoubtedly requires apology. this I can only find in the character of the subject producing it a subject cherished in every literary breast. the state of Virginia, of which I am a native and resident, is engaged in the establishment of an University on a scale of such extent as may give it eminence on this side of the Atlantic. I am entrusted with a share in it’s admn & govmt. we are anxious to place in it none but professors of the first grade of science in their respective lines and for these we must go to countries where that highest grade exists, and of preference to Gr. Br. the land of our own language, morals, manners & habits. for a professor of the classical languages particularly, of the highest attainments in them Oxford necessarily offers itself as the institution, most eminent in the world in that branch of learning; and of whose judgment there could we so much wish to be availed as that of the oldest and purest classic now living? this than, Sir, is the object which produces the obtrusion of this letter on you. it will be handed you by mr F. W. Gilmer, a gentleman of high qualifns in various branches of science, of a correct and honble character, worthy of all confidce and of any attentions you may be pleased to bestow on him. he is authorised to select professors for us, but being an entire stranger in the country to which he is sent to make this selection, if unaided by faithful advice from others, he may be liable to gross error and imposition in distinguishing characters of the degree of science we seek, of sober & correct morals and habits, indispensable qualities in a Professor in this country and of accomodating and peaceable disposns so necessary for the harmony of the instn. your knolege, respected sir, of persons, characters and qualifications may guide and guard him in this difficult research. may we venture to ask the benefit of it, and your patronage of the mission on which mr Gilmer goes? to myself it would be a peculiar gratificn to have an associate so eminent in the performance of offices promising so much good to those we are to leave behind us, and at an age so advanced as to indulge us in the prospect of few remaining occasions of being useful to the generations to come. with my thanks for any good offices you can render our infant institution be pleased to accept the assurances of my high veneration, esteem & consideration.Th: J.